SCI. FA. sur le mortgage. The writ in this case was issued three weeks before the sitting of the court, returnable to this term; but it was not served by the sheriff until Monday evening the 9th of May, being the first day of the session of the court, after the adjournment of the court on that day.
The matter was brought to the notice of the court, and the question was whether the service was sufficient.
The Court thought it was. They referred to the rules of court; (Rule 6, 2 Harr. Rep. 162;) and to the case ofPotter vs. White, ante 329. They said, however, that a writ could not be issued after the meeting of the court, on the first day of the term, returnable to that term.